Citation Nr: 1646362	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to January 1971, including service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2015 rating decisions by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a December 2013 video conference hearing.  

This case was previously before the Board in January 2014 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2015 rating decision, the RO denied, in part, the Veteran's claim for entitlement to service connection for diabetes mellitus type 2 and for a kidney disability.  In December 2015, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the October 2015 rating decision to the extent it denied entitlement to service connection for diabetes mellitus and a kidney disability.  The RO has not yet issue the Veteran a Statement of the Case (SOC), and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As the Veteran's claim for TDIU is inextricably intertwined with the claims for service connection for diabetes mellitus and a kidney disability, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a SOC addressing the claims of entitlement to service connection for diabetes mellitus (to include as secondary to herbicide exposure), and service connection for a kidney disability.  

2. The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental SOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




